DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Non-Final Office Action in response to the application filed on August 08, 2019, title: “Secure Location Based Electronic Financial Transaction Methods And Systems”.

Status of the Claims
Claims 1-46 were pending.  By the 08/08/2019 Response, claims 1, 3, 5-7, 9, 13, 15, 17-18, 24-26, 28, 30, 33, 35, and 38 have been amended.  Claims 2, 4, 8, 10-12, 14, 16, 19-22, 27, 29, 31-32, 34, 36-37, and 39-46 have been cancelled.  Accordingly, claims 1, 3, 5-7, 9, 13, 15, 17-18, 24-26, 28, 30, 33, 35, and 38 remain pending and have been examined.

Priority
This application is a 371 of PCT/CA2018/000025 filed on 02/12/2018 which claims the benefit of US Provisional Application No. 62/457,343 filed on 02/10/2017.  For the purpose of examination, the 02/10/2017 is considered to be the effective filing date.
Information Disclosure Statement
An information disclosure statement listing all relevant reference(s) is not enclosed to this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-7, 9, 13, 15, 17-18, 24-26, 28, 30, 33, 35, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 5-7, 9, 13, 15, 17-18, 24-26, 28, 30, 33, 35, and 38 are rejected because they recite the terms “authorizer”, “requestee”, “requested”, “requester”, “user”, and “customer” interchangeably throughout the claims which creates confusion and makes the claims unclear.  The metes and bounds of the claims cannot be understood because of the lack of the definiteness in the claims.  This raise questions as to the intended metes and bounds of the scope of the claims.  Appropriate correction is requested in response to this Office Action.
Claims 9, 15, 26, and 30 are rejected because they contain many conditional words (“or”, “either”, “whilst”) rendering the claims indefinite (conditions on top of 
Claim 5 recites the limitation “ML”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., Process, machine, manufacture, or composition of matter).
Step 2A Prong 1:
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract 
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-7, 9, 13, 15, 17-18, 24-26, 28, 30, 33, 35, and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The claims do not include additional elements 
Step 1:
Claims 1, 3, 5-7, 9, 13, 15, 17-18, 24-26, 28, 30, 33, 35, and 38 recite a method of establishing authorization of a financial transaction or performing a financial transaction.  Therefore, the claims recite a process which fall within the four statutory categories of invention (Step 1-Yes).
Step 2A, Prong 1:
Claim 1 recites a method of authorizing a financial transaction comprising:
establishing via a remote server connected to a communications network the presence of an authorizer of the financial transaction (FT) within a predetermined threshold with respect to a geolocation associated with a requester of the financial transaction; wherein the financial transaction comprises at least one transaction process (TPr); and 
at least one of: 
the authorizer is associated with a device connected to the communications network may be a requestee seeking to perform the financial transaction or a requested seeking to establish authorization of the financial transaction; and
the authorizer associated with the device connected to the communications network may be a requestee seeking to establish authorization the financial transaction or a requested seeking to perform the financial transaction.
The claim recites a method of authorizing a financial transaction by establishing the presence of an authorizer within a predetermined threshold with respect to a mitigating risk).  The mere nominal recitation of the generic computer components such as a remote server, a communications network, and a device do not take the claim out of the methods of organizing human activity grouping.  Therefore, the claim recites an abstract idea (Step 2A Prong 1-Yes).
Step 2A, Prong 2:
The claims recite the additional elements including a remote server, a communications network, and a device all are recited at the high level of generality and the limitations are done by the generically recited computer system as described in Applicant’s Specification (see Publication No. 2020/0005295, paragraphs 117-128 and Figures 1-2).  Applicant’s Specification does not describe how these computer elements are different from the general computer components.  Thus, when viewed as a whole, the claim does no more than utilizing a remote server, a communications network, and a device along with the instructions to perform the establishing of communication, and seeking to perform the financial transaction and establish authorization of the financial transaction.  Each claim limitation of the claim has been considered individually and in combination as ordered and concluded that they do not include the additional (Step 2A Prong 2-No).
Step 2B:
As noted in above, the claims as a whole merely describe how to generally “apply” the method of authorizing a financial transaction by establishing the presence of an authorizer within a predetermined threshold with respect to a geolocation associated with a requester of the financial transaction which comprises at least one transaction process and at least one of the authorizer may be a requestee seeking to perform the financial transaction or a requested seeking to establish authorization of the financial transaction, and the authorizer may be a requestee seeking to establish authorization the financial transaction or a requested seeking to perform the financial transaction.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.
The dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  The claims do not purport to improve the function of the computer itself, or to improve any other technology or technical field.  Therefore, the claims do not add significantly more (i.e., an inventive step) to the abstract idea (Step 2B-No).
The focus of the claims is on utilizing the remote server and device to establish the presence of authorizer seeking to perform the financial transaction or establish authorization of the financial transaction.  The focus of the claims is not on improving computer-related technology, but on a certain independent abstract idea that uses computers as tools.  The claims are not directed to a new type of recording device, processor, computer network, or system memory, nor do they provide a method for processing data that improves existing technological processes.  Accordingly, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-7, 9, 13, 15, 17-18, 24-26, 28, 30, 33, 35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Bertanzetti et al. (US PUB. No. 2014/0279503 A1) and further in view of Chauhan (US PUB. No. 2016/0292666 A1) and Patel et al. (US PUB. No. 2013/0226800 A1).
As per Claim 1, Bertanzetti teaches a method of authorizing a financial transaction comprising:
establishing via a remote server connected to a communications network the presence of an authorizer of the financial transaction (FT) within a predetermined threshold with respect to a geolocation associated with a requester of the financial transaction; wherein the financial transaction comprises at least one transaction process (TPr) (see Bertanzetti, Abstract, para. 27-48; Figure 1); and 
at least one of: 
the authorizer is associated with a device connected to the communications network may be a requestee seeking to perform the financial transaction or a requested seeking to establish authorization of the financial transaction (see Bertanzetti, Abstract, para. 27-48; Figure 1); and
the authorizer associated with the device connected to the communications network may be a requestee seeking to establish authorization the financial transaction 

As per Claims 3, 5-7, 9, 13, 15, 17-18, 24-26, 28, 30, 33, 35, and 38, due to the numerous 112 rejections, these claims are rejected by anyone of the Bertanzetti, Chauhan, and Patel references.  

Conclusion
Claims 1, 3, 5-7, 9, 13, 15, 17-18, 24-26, 28, 30, 33, 35, and 38 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697